Title: [Diary entry: 24 March 1787]
From: Washington, George
To: 

Saturday 24th. Mercury at 28 in the Morning— at Noon and  at Night. The Wind still violent at No. Wt.—ground frozen and so dried & baked with the Wind as not to be in condition for plowing or harrowing in the Morning. Ice almost through the day which was very cold for the season and exceedingly disagreeable. Rid to the Ferry, French’s, and Dogue run Plantations—The Plows at the first listg. of Field No. 3 below the hill. Attempted with the harrow to level and smooth the grd. intended for a New Meadow at this place—righted all the Fencing at Frenchs which had been blown down with the Wind—compleated the New Fence on the ditch by the road up to the plank bridge and as the ground could not be harrowed there, nor the unbroke ground plowed, the plows went to crossing that which had been plowed some time ago

in the east cut of the same field No. 5 West part. The Harrow being also stopped at Dogue run all the plows united and finished breaking up the grd. between the two Meadws. adjoining the Overseers Ho[use] except the lowest part thereof where the water drains. A Captn. Rice came here in the evening with Mr. Lear who went up to Alexandria to day.